PARKER, Judge.
Appellant entered a nolo contendere plea to burglary of a structure and petit theft and, as part of his sentencing, his driver’s license was suspended for thirty-six months. Appellant contends, and appellee concedes, that this case involves offenses for which the trial court is not authorized to suspend a driver’s license. Mandile v. State, 547 So.2d 1062 (Fla. 2d DCA 1989).
Accordingly, the portion of appellant’s sentence suspending driving privileges is stricken. Otherwise, we affirm the appellant’s sentence.
LEHAN, A.C.J., and FRANK, J., concur.